                  Case 3:19-cv-00281-BAJ-RLB              Document 21-3       05/12/20 Page 1 of 1


                                EGENBERG
                          _________________________
                                                      APLC                 _________________________



                                                      March 26, 2020


              Via E-Mail: mjohnson@twpdlaw.com

              Mason C. Johnson, Esquire
              Taylor, Wellons, Politz, & Duhe, APLC
              4041 Essen Lane, Suite 500
              Baton Rouge, LA 70809

                       RE:      Dwight Aaron Foster v. Naoya Mori, et al
                                United States District Court, Middle District of Louisiana
                                No. 19-281-BAJ-RLB

              Dear Mr. Johnson:

                      On December 4, 2019, my office propounded plaintiff’s First Set of
              Interrogatories and Requests for Production of Documents to defendant, Sompro America
              Insurance Company.

                      On February 19, 2020, you provided discovery responses. However, I would like
              to discuss your responses to Interrogatory No. 2 and Request for Production No. 2
              pertaining to excess and/or umbrella insurance policies.

                     Additionally, on February 21, 2020, my office propounded plaintiff’s Second Set
              of Interrogatories and Requests for Production of Documents to defendant, Sompro
              America Insurance Company. To date, we have yet to receive discovery responses.

                      Accordingly, I am setting a telephone discovery conference pursuant to Rule 37
              of the Federal Rules of Civil Procedure on Monday, March 30, 2020 at 11:00 am. My
              office will initiate the call.

                                                              Kind regards,




                                                              BRADLEY EGENBERG

              BE/jab
                                               Exhibit “B”
_____________________________     650 POYDRAS STREET, SUITE 2525, NEW ORLEANS, LA 70130 _____________________________
                                PH 504.229.5700 Ι JBOUD@EGENBERG.COM Ι F 504.617.7911
